



Exhibit 10.2


ASSIGNMENT OF PURCHASE AND SALE AGREEMENT
THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (“Assignment”), is made as of
this 26th day of March, 2018, by and between ASC DEVENS LLC, a Delaware limited
liability company (“Seller”), 64 JACKSON, LLC, a Massachusetts limited liability
company (“Purchaser”), and JACKSON 64 MGI, LLC, a Delaware limited liability
company (“Assignee”) (Seller, Purchaser and Assignee are sometimes referred
herein, collectively, as the “Parties”). All initially capitalized terms used
herein which are not otherwise defined herein shall have the meanings ascribed
to them in the Purchase Agreement (as such term is defined below).
RECITALS
WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement (“Purchase Agreement”), dated as of February 1, 2018, for the sale of
the Property (as defined in the Purchase Agreement); and
WHEREAS, the Parties desire to enter into this Assignment to, among other
things, assign the Purchaser’s rights and interests in the Purchase Agreement to
Assignee and to evidence Assignee’s assumption of Purchaser’s obligations and
liabilities under the Purchase Agreement.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
1.Assignment of Purchase Agreement. Purchaser hereby assigns and transfers to
Assignee all of Purchaser’s right, title, claim and interest in and to the
Purchase Agreement, the Property, and the Deposit deposited into escrow with the
Escrow Agent or to Seller by Purchaser in connection with the Purchase
Agreement.


2.Assumption. Assignee hereby acknowledges and agrees to all of the terms of the
Purchase Agreement and accepts the foregoing assignment and assumes and agrees
to perform all obligations of Purchaser under the Purchase Agreement, in
accordance with the terms thereof.


3.No Release. The assignment and assumption set forth in Paragraphs 1 and 2
hereof shall not release Purchaser from the obligation of Purchaser or Assignee
to perform in accordance with the terms of the Purchase Agreement. Purchaser
acknowledges that, notwithstanding such assignment and assumption, Purchaser
shall remain primarily obligated under the Purchase Agreement and Purchaser and
Assignee shall be co-obligors under the Purchase Agreement with joint and
several liability for the performance of all obligations of Purchaser set forth
thereunder, including, without limitation, the indemnification obligations of
Purchaser set forth in the Purchase Agreement.


4.Representations and Warranties of Assignee. Assignee hereby represents and
warrants to Seller that each and every representation and warranty made by
Purchaser in the Purchase Agreement is true and correct with respect to Assignee
as of the date of the Purchase Agreement, the date of this Assignment and the
Closing Date (as defined in the Purchase Agreement) and such representations and
warranties apply fully to this Assignment and shall survive the Closing (as
defined in the Purchase Agreement). Assignee has the full right and authority
and has obtained any


1



--------------------------------------------------------------------------------





and all consents required therefor to enter into this Assignment, and to
consummate or cause to be consummated the sale contemplated herein. The persons
signing this Assignment on behalf of Assignee are authorized to do so. This
Assignment has been authorized and property executed and constitutes the valid
and binding obligations of Assignee, enforceable against Assignee in accordance
with its terms.


5.Amendment to Purchase Agreement. The Purchase Agreement is hereby amended in
the following manner:


a.
The term “Purchaser” as used in the Purchase Agreement is amended to mean
Purchaser and/or Assignee; and



b.
All exhibits to the Purchase Agreement, as so amended, shall be signed and
delivered by Seller and Assignee in accordance with the terms of the Purchase
Agreement.



6.Ratification of Agreements. Except as expressly amended and modified under
this Assignment, the Parties hereby ratify and affirm the terms and provisions
of the Purchase Agreement in their entirety.


7.Counterparts. This Assignment may be executed in several counterparts, each of
which shall be deemed an original, and all such counterparts shall together
constitute one and the same instrument. A signed facsimile or electronic copy of
this Assignment or a signed portable document format (.pdf) copy of this
Assignment shall be binding upon the parties to this Assignment as fully and to
the same extent as an original signed copy.


8.Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.  
 
 
 



[signature page follows]


2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Purchase
and Sale Agreement to be duly executed as of the date and year first above
written.


PURCHASER:
64 JACKSON, LLC


By:     /s/ Steve Goodman        
Name:    Steve Goodman        
Title:     Manager            




ASSIGNEE:
JACKSON 64 MGI, LLC


By:    /s/ Steve Goodman        
Name:    Steve Goodman        
Title:    Manager            




SELLER:
ASC DEVENS LLC


By:/s/ John Kosiba                
Name: John Kosiba                    
Title: Authorized Person                                


3

